Beasley, Judge,
concurring specially.
Defendant was charged with violating OCGA § 16-5-20 without designating which variety of simple assault, and the trial court found him guilty under subsection (a) (2), “[committing] an act which places another in reasonable apprehension of immediately receiving a violent injury.”
I agree that the evidence, including some which is not mentioned in the opinion, is sufficient under the test of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). The victim, a schoolteacher and magistrate, knew defendant and was afraid of him to the *93extent that he would avoid defendant and not stop at local restaurants if he saw defendant’s vehicle there. On this occasion he did not recognize defendant as he was standing outside the store with another man, until he got close enough for defendant to see him.
He stated that the reason he feared defendant was that he had killed someone and that he thought defendant was “crazy” because he “seems to chronically get involved in situations that can be dangerous to other people.” His definition of “crazy” was that it applied to “[o]ne who does irrational things repeatedly, that uses violence to achieve their goals repeatedly.” He was worried about his violent nature. He knew that defendant had been charged with a bar fight and DUI, although those cases had not yet been tried.
He also knew that he had found probable cause to believe that defendant had just two days earlier committed an aggravated assault and that when defendant’s lawyer came to request bond, he had denied it because he believed defendant was under the influence of alcohol and should be sober for the hearing the next morning.
Finally, he testified that when he told defendant to wait for the police, he expected defendant would leave and for that he was grateful because of his fear.
The court was able to observe both the victim and the defendant, who conducted his own defense, and was authorized by all of the circumstances to conclude that defendant’s verbal act and demeanor placed the victim “in reasonable apprehension of immediately receiving a violent injury.” OCGA § 16-5-20 (a) (2).
I am authorized to state that Judge Johnson joins in this special concurrence.